Title: From James Madison to William P. Duval, 21 June 1823
From: Madison, James
To: Duval, William P.


        
          Dr. Sir
          June 21. 1823
        
        My nephew Edgar Macon having been commissioned by the President District & Territorial Attorney for Florida where he will be altogether a stranger, I take the liberty, for which an apology is perhaps due, of giving him a line of introduction to you. In obtaining his appointment he was particularly recommended by Mr. Barbour Speaker of the federal House of Reps. under whose auspices he pursued his professional studies. Of his good principles & dispositions, I can myself speak with much confidence. I hope therefore that notwithstanding the youthful period at which he undertakes a public trust he will satisfactorily execute its duties, and justify the kind & valuable attentions which I am persuaded you never withold from those found worthy of them. Be pleased to accept Sir the expression of my great esteem & cordial regards.
        
          J.M.
        
      